

113 S1997 IS: Dry-Redwater Regional Water Authority System Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1997IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Baucus introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Dry-Redwater Regional Water Authority System.1.Short
			 titleThis Act may be cited as
			 the Dry-Redwater Regional Water Authority System Act of 2014.2.PurposeThe purpose of this Act is to ensure a safe
			 and adequate municipal, rural, and industrial water supply for the
			 citizens
			 of—(1)Dawson, Garfield,
			 McCone, Prairie, and Richland Counties of the State; and(2)McKenzie County,
			 North Dakota.3.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Western Area
			 Power Administration.(2)AuthorityThe
			 term Authority means—(A)the Dry-Redwater
			 Regional Water Authority, which is a publicly owned nonprofit water
			 authority
			 formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and(B)any nonprofit
			 successor entity.(3)Integrated
			 systemThe term integrated system means the
			 transmission system owned by the Western Area Power Administration Basin
			 Electric Power District and the Heartland Consumers Power District.(4)Non-Federal
			 distribution systemThe term non-Federal distribution
			 system means a non-Federal utility that provides electricity to the
			 counties covered by the Water System.(5)Pick-Sloan
			 programThe term Pick-Sloan program means the
			 Pick-Sloan Missouri River Basin Program (authorized by section 9 of the
			 Act of
			 December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 891, chapter 665)).(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.(7)StateThe
			 term State means the State of Montana.(8)Water
			 SystemThe term Water System means the Dry-Redwater
			 Regional Water Authority System authorized under section 4 with a project
			 service area that includes—(A)the Garfield and
			 McCone Counties of the State;(B)the area west of
			 the Yellowstone River in Dawson and Richland Counties of the State;(C)Township 15N
			 (including the area north of the Township) in Prairie County of the State;
			 and(D)the portion of
			 McKenzie County, North Dakota that includes all land that is located west
			 of
			 the Yellowstone River in the State of North Dakota.4.Dry-Redwater
			 Regional Water Authority System(a)Authorization(1)In
			 generalIf the Secretary, acting through the Commissioner of the
			 Bureau of Reclamation, determines that the project is feasible, the
			 Secretary
			 is authorized to carry out the project entitled Dry-Redwater Regional
			 Water Authority System in a manner that is substantially in accordance
			 with the plans, and subject to the conditions, described in the
			 Dry-Redwater Regional Water System Feasibility Study, including revisions of the study, which
			 received funding from the Bureau of Reclamation on September 1, 2010, and
			 is to
			 be completed in accordance with section 106(a) of the Rural Water Supply
			 Act of
			 2006 (43 U.S.C. 2405(a)).(2)Cooperative
			 agreementThe Secretary shall enter into a cooperative agreement
			 with the Authority to provide Federal assistance for the planning, design,
			 and
			 construction of the Water System.(b)Cost
			 sharing(1)Federal
			 share(A)In
			 generalThe Federal share of the costs relating to the planning,
			 design, and construction of the Water System shall not exceed—(i)75 percent
			 of the
			 total cost of the Water System; or(ii)such other lesser amount as may be determined by the Secretary, acting through the Commissioner of
			 Reclamation in a feasibility report.(B)LimitationAmounts
			 made available under subparagraph (A) shall not be returnable or
			 reimbursable
			 under the reclamation laws.(2)Use of Federal
			 funds(A)In
			 generalSubject to subparagraph (B), Federal funds made available
			 to carry out this section may be used for—(i)facilities
			 relating to—(I)water
			 intake;(II)water
			 pumping;(III)water
			 treatment; and(IV)water
			 storage;(ii)transmission
			 pipelines and pumping stations;(iii)appurtenant
			 buildings, maintenance equipment, and access roads;(iv)any
			 interconnection facility that connects a pipeline of the Water System to a
			 pipeline of a public water system;(v)distribution,
			 pumping, and storage facilities that—(I)serve the needs
			 of citizens who use public water systems;(II)are in existence
			 on the date of enactment of this Act; and(III)may be
			 purchased, improved, and repaired in accordance with a cooperative
			 agreement
			 entered into by the Secretary under subsection (a)(2);(vi)electrical power
			 transmission and distribution facilities required for the operation and
			 maintenance of the Water System;(vii)any other
			 facility or service required for the development of a rural water
			 distribution
			 system, as determined by the Secretary; and(viii)any property
			 or property right required for the construction or operation of a facility
			 described in this subsection.(B)LimitationFederal
			 funds made available to carry out this section shall not be used for the
			 operation, maintenance, or replacement of the Water System.(c)TitleTitle
			 to the Water System shall be held by the Authority.5.Use of power
			 from Pick-Sloan program(a)FindingsCongress
			 finds that McCone and Garfield Counties in the State were designated as
			 impact
			 counties during the period in which the Fort Peck Dam was constructed, and
			 as
			 such, were to receive impact mitigation benefits in accordance with the
			 Pick-Sloan program.(b)Availability of
			 power(1)In
			 generalSubject to paragraph (2), the Administrator shall make
			 available to the Water System a quantity of power required, of up to
			 1½ megawatt capacity, to meet the pumping and incidental
			 operation requirements of the Water System during the period beginning on
			 May 1
			 and ending on October 31 of each year—(A)from the water
			 intake facilities; and(B)through all
			 pumping stations, water treatment facilities, reservoirs, storage tanks,
			 and
			 pipelines up to the point of delivery of water by the water supply system
			 to
			 all storage reservoirs and tanks and each entity that distributes water at
			 retail to individual users.(2)EligibilityThe
			 Water System shall be eligible to receive power under paragraph (1) if the
			 Water System—(A)operates on a
			 not-for-profit basis; and(B)is constructed
			 pursuant to a cooperative agreement entered into by the Secretary under
			 section
			 4(a)(2).(3)RateThe
			 Administrator shall establish the cost of the power described in paragraph
			 (1)
			 at the firm power rate.(4)Additional
			 power(A)In
			 generalIf power, in addition to that made available to the Water
			 System under paragraph (1), is necessary to meet the pumping requirements
			 of
			 the Authority, the Administrator may purchase the necessary additional
			 power at
			 the best available rate.(B)ReimbursementThe
			 cost of purchasing additional power shall be reimbursed to the
			 Administrator by
			 the Authority.(5)Responsibility
			 for power chargesThe
			 Authority shall be responsible for the payment of the power charge
			 described in
			 paragraph (4) and non-Federal delivery costs described in paragraph (6).(6)Transmission
			 arrangements(A)In
			 generalThe Water System shall be responsible for all non-Federal
			 transmission and distribution system delivery and service arrangements.(B)UpgradesThe
			 Water System shall be responsible for funding any transmission upgrades,
			 if
			 required, to the integrated system necessary to deliver power to the Water
			 System.(7)ConstructionNothing in this section exempts the Water System from the requirements of the Rural Water Supply
			 Act of 2006 (43 U.S.C. 2401 et seq.).6.Water rightsNothing in this Act—(1)preempts or affects any State water law; or(2)affects any authority of a State, as in effect on the date of enactment of this Act, to manage 
			 water resources within that State.7.Authorization of
			 appropriations(a)Authorization
			 of appropriationsThere are authorized to be appropriated to carry
			 out the planning, design, and construction of the Water System
			 such sums as are necessary, substantially in accordance with the cost
			 estimate set forth in the feasibility study described in section 4(a).(b)Cost
			 indexingThe amount authorized to be appropriated under
			 subsection (a) may be increased or decreased in accordance with ordinary
			 fluctuations in development costs incurred after January 1, 2008, as
			 indicated
			 by any available engineering cost indices applicable to construction
			 activities
			 that are similar to the construction of the Water System.